Citation Nr: 1707874	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for neuralgia (claimed as bilateral arm numbness), to exclude right and left side upper radicular group radiculopathy.

3.  Entitlement to increases in the ratings for hypertension (currently rated 0% prior to January 19, 2009, and 10% from that date).

4.  Entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to February 1985, and from September 1987 to July 1989.  He also had periods of active duty for training (ADT) from July 7, 1986, to July 22, 1987, and from June 27, 1998, to July 11, 1998, with a period of inactive duty for training (IADT) from August 14, 1984, to February 21, 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) in July 2010, which denied service connection for depression and entitlement to TDIU; in November 2011, which granted service connection for hypertension, rated 0% prior to January 19, 2009, and 10% thereafter; and in January 2012, which denied service connection for neuralgia, claimed as arm numbness and a burning sensation across the back of shoulders.  Pursuant to his request, the Veteran was scheduled for a Board videoconference hearing in October 2016; he subsequently cancelled the hearing and has not requested that it be rescheduled.

The June 2010 rating decision on appeal denied service connection for depression.  The Veteran's medical records also include diagnoses of PTSD, anxiety, and adjustment disorder.  Accordingly, the Board finds that his claim of service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses and has recharacterized the issue as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Subsequent to the RO's most recent adjudication in this matter, additional VA treatment records have been added to the record without a waiver of Agency of Original Jurisdiction (AOJ) initial consideration. As this matter is being remanded anyway, the AOJ will have an opportunity to consider this evidence in the first instance.

The Board further notes that the Veteran filed notices of disagreement with September 2014 and March 2015 rating decisions that denied service connection for fibromyalgia, gastroesophageal reflux disease (GERD) (claimed as constant heartburn), left hand carpal tunnel syndrome, a bilateral eye disability (claimed as blurred vision), a nervous system condition, bilateral hearing loss, sciatic nerve inflammation (claimed as left lower extremity chronic pain, burning sensation on bottom of foot, and bilateral loss of use of both legs), sleep disturbances, to include sleep apnea, elevated left testicle, migraine headaches, abnormal heart, asbestosis, right lower extremity peripheral neuropathy, a tooth condition, and tinnitus, as well as entitlement to specially adapted housing; a review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO is currently processing these matters. As they have not been certified to the Board, they are therefore not before the Board at this time

The issue of entitlement to benefits for the Veteran's child for a disability related to exposure to herbicide agent has been raised by the record in a June 2013 report of general information, but has not been adjudicated by the AOJ.   Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for neuralgia, an increased rating for hypertension, and entitlement to TDIU are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran currently has a psychiatric disability that is shown by competent evidence to be causally related to his service-connected neck disability.
CONCLUSION OF LAW

Service connection for a psychiatric disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grant the benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. The elements of a successful secondary service connection claim are evidence: (1) of a disability for which service connection is sought; (2) of a disability that is already service connected; and (3) that the service connected disability caused or aggravated the disability for which service connection is sought.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Factual Background and Analysis

The Veteran claims that his psychiatric disability is due to incidents he experienced during service.  Specifically, he reported that he was mistreated during service and was denied medical treatment based on accusations of malingering. He claims that he was brought up on an Article 15 charge for malingering, which was overturned on appeal, but that this incident has been a "constant source for anxiety and depression" since that time.  Alternatively, the Veteran claims that his psychiatric disability is due to his service-connected neck disability.

A July 1998 service treatment record notes the Veteran's complaints of increased stress prior to deployment secondary to work and caring for his elderly grandfather.  On evaluation, he was mildly anxious and perseverating about family and certain job concerns, as well as concerns about letting his unit down and feeling that the Marine Corps was not taking care of him.  The diagnosis was "Rule out anxiety disorder - situational."  [The Board notes that the phrase "rule out" "is typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained." ALVIN E. HOUSE, DSM-IV DIAGNOSIS IN THE SCHOOLS 33 (2002). It is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)." Id.]  However, it was noted that inconsistencies in his reported history and his inability to respond to crisis intervention suggested the possibility of malingering.

A July 1998 private treatment record notes that the Veteran was referred to a psychiatrist and/or a counselor.  Although requested, such records have not been associated with the claim's file.  However, the Veteran's VA and private treatment records include diagnoses of PTSD, anxiety, and adjustment disorder [and the Board therefore finds that the failure to obtain the July 1998 private treatment notes is not prejudicial to adjudicating the claim].  

In a March 2011 VA psychiatry treatment record, moderate, recurrent major depressive disorder was diagnosed; his moderate to severe medical issues were identified as the Veteran's Axis IV [psychosocial and environmental] stressors.  In an April 2011 VA treatment record, mild, recurrent major depressive disorder was diagnosed.  Chronic pain was identified as one of his Axis IV stressors.

A July 2011 VA treatment record notes a diagnosis of depression following the Veteran's neck injury in 1998.

On November 2016 private mental status examination, the psychologist reviewed the Veteran's record and obtained background history from the Veteran regarding his family, educational, and work history, as well as his military service.  On mental status examination, the psychologist noted that the Veteran's speech patterns tended to be coherent but digressive, tangential, and circumstantial at times.  His prominent focus on his illnesses, pain, disorders, and his claim led the psychologist to diagnose somatic symptom disorder.  Additional diagnoses include adjustment disorder with depressed mood and "other specified trauma and stressor related disorder."  The examiner further noted that the Veteran has two separate episodes of depression, one due to childhood situational factors and the second due to service-connected physical injury and maltreatment by his peers.  He opined that the Veteran's adjustment disorder and somatic symptom disorder are due to the stress of having a service-connected medical condition.

During a January 2017 VA mental health consult, depressive disorder due to another medical condition (including chronic neck and back pain) was diagnosed.

Based on the foregoing, the Board finds that the evidence of record reasonably supports the Veteran's claim.   It shows that he has a (variously diagnosed) psychiatric disability; that he has established service connection for a neck disability; and that his service-connected neck disability is at least partially responsible for his psychiatric disability.  Specifically, the Board finds the November 2016 private opinion to be evidence that merits substantial probative value because it provides a rationale based on the examiner's familiarity with the Veteran's medical history.  The Board notes that several VA treatment records also relate the Veteran's psychiatric disability to his service-connected neck disability. Accordingly, and resolving reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102), the Board finds that service connection for a psychiatric disability is warranted.


ORDER

Service connection for a variously diagnosed psychiatric disability is granted.


REMAND

A preliminary review of the record found that further development is necessary before the remaining claims on appeal can be decided.  As an initial matter, while the record includes a number of treatment records from various providers and facilities, additional records appear to be outstanding.  Specifically, a July 2011 VA treatment record notes that the Veteran received treatment from Dr. Lowy, Dr. Gilbert Ghearing, Dr. Richard Pearce, Dr. Richard May/UT Family Practice, Dr. Franklin, Hiwasee Mental Health, and Parkridge Emergency Room.  Although the record contains some treatment records from Dr. Ghearing's office, it is unclear whether all treatment records from Dr. Ghearing have been obtained.  Specifically, the Veteran reports that he was first prescribed hypertension medication in April 2008; the earliest record in the claims file from Dr. Ghearing's office is June 2008.  Additionally, the record reflects that the Veteran sought treatment for his psychiatric disability at a Vet Center.  To date, those records have not been obtained.   Because VA and private treatment records are likely to contain pertinent information (and because VA treatment records are constructively of record), they must be obtained. See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

The evidence in the record also reveals that the Veteran is in receipt of private, short- and long-term disability benefits.  Further, the Veteran reported during a November 2016 private mental status examination that he applied for Social Security Administration (SSA) disability benefits.  The record does not reflect that records pertaining to the SSA claim or to his claim for short- and long-term disability benefits have been sought for the record by VA.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Arm Numbness

As an initial matter, the Board notes that the Veteran claims that his bilateral arm numbness is due to his service-connected neck disability.  The Board further notes that a November 2015 rating decision granted service connection for right and left side upper radicular group radiculopathy, rated 20% and 30%, respectively, effective September 8, 2015.  

As the Veteran did not file a notice of disagreement with respect to the effective date assigned for right and left side upper radicular group radiculopathy, what remains for consideration is determining whether the Veteran has an additional diagnosis of bilateral arm numbness, to exclude right and left side upper radicular group radiculopathy, which would warrant a separate grant of service connection.   Accordingly, an examination to obtain a medical opinion as to the medical questions presented is necessary.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities, to include his service-connected neck and bilateral arm disabilities and his (now) service-connected psychiatric disability, in addition to his neuralgia (for which he is currently seeking service connection).  In support of his claim, he submitted multiple statements from his treating physicians regarding his ability to maintain substantially gainful employment.  See generally June 2008 and April and August 2009 correspondence from Dr. Pearce and May 2009 correspondence from Dr. Ghearing.  Based on the foregoing, the Board finds that additional development should be made concerning the Veteran's TDIU claim, including obtaining the necessary information from the Veteran regarding his employment history and income throughout the appeals period and obtaining a vocational assessment.

Additionally, because the issues of entitlement to service connection for neuralgia and entitlement to a higher rating for hypertension are being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with these claims.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment, to include records from Dr. Lowy, Dr. Ghearing, Dr. Pearce, Dr. Richard May/UT Family Practice, Dr. Franklin, Hiwasee Mental Health, and the Parkridge Emergency Room. The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record), to specifically include the complete treatment records from Dr. Ghearing.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should also request that the Veteran provide the necessary authorizations to obtain and associate with the record on appeal all records developed in connection with his claim for short- and long-term disability benefits.

3.  The AOJ should obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

4.  The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment, to include from any Vet Center, the Veteran has received for such disabilities (i.e., update to the present records of his VA treatment for hypertension and neuralgia).

5.  Once the above development is complete, the AOJ should arrange for an appropriate neurological examination (with medical opinion) to determine whether the Veteran has a neurological disability manifested by arm numbness associated with his service-connected neck disability, other than right and left side upper radicular group radiculopathy.  The examiner should address the Veteran's neurological reports of numbness, tingling, and weakness in his right and left arms.  Any indicated tests or studies should be completed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a neurological disability OTHER THAN right and left side upper radicular group radiculopathy?

(b) If yes, the examiner should opine whether is it at least as likely as not (DEFINED AS a 50% probability or greater) that any neurological disability was either caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected neck disability?  If not, please identify the most likely cause.

All pertinent diagnoses already of record must be addressed and the presence and severity of any associated objective neurological abnormalities must be described.  The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

6.  After completion of the foregoing, schedule the Veteran for a Social and Industrial Survey with respect to ALL of his service-connected disabilities and ensure that the Veteran is notified of the date and time of the Social and Industrial Survey at his most recent address of record. The entire claims file should be made available to and be reviewed by the social worker in conjunction with this request.

A complete employment history of the Veteran should be obtained, including the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.

The social worker is requested to opine on the types of limitations the Veteran's service-connected disabilities ALONE (without consideration of his age or nonservice-connected disabilities), have on his ability to secure or follow a substantially gainful occupation. The social worker is requested to discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the Veteran's VA claims file. A comprehensive rationale must be provided for all opinions rendered.

7.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on ther matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


